DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 27, 2021 for application number 17/242,189. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2020-100177 filed on June 09, 2020.

Disposition of Claims
     Claims 1-11 are pending in this application.
     Claims 1-11 are rejected.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: [“a storage device”, “execution device”] in {claims 1, 3-4, 6-7, 9-11}, and [“data transmitting device”, “a device other than a vehicle”] in {claims 1, 3-4, 6-7, 9-11}
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 9, the limitation “…a second storage device that is mounted in a device other than the vehicle…” renders the claim undefined because said limitation fails to set the scope of what Applicant regards as their invention. Because said limitation “…a device other than a vehicle…” is an indefinite limitation, the Examiner will not consider said limitation.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…a second storage device that is mounted outside the vehicle…”.
Claim 10 is also rejected under 35 U.S.C. 112(b) only because of its dependency upon base claim 9 above.

With regard to claim 11, the limitation “…a device other than a vehicle…” renders the claim undefined because said limitation fails to set the scope of what Applicant regards as their invention. Because said limitation “…a device other than a vehicle…” is an indefinite limitation, the Examiner will not consider said limitation.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…outside the vehicle…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KIM – KR 10 2212567B1).

With regard to claim 1, KIM disclose:
An abnormality diagnosis system (real-time fault diagnosis: [0041]) for a fuel supply system ([0039]: “the fuel supply system includes an Electronic Control Unit (ECU) 110 , a fuel pump Electronic Control Unit (ECU) 120 , a low pressure fuel pump 130 , a pressure sensor 140 , and a high pressure fuel pump 150 . ) and an injector 160”), the abnormality diagnosis system being applied to a fuel supply system including a fuel pump that pumps fuel from a fuel tank and a fuel pipe in which fuel discharged from the fuel pump flows, the abnormality diagnosis system comprising:
a storage device (storage device of the fuel pump ECU 120); and 
an execution device (ECU 110),
wherein the storage device (storage device of the fuel pump ECU 120) stores a minimum fuel pressure ([0061, 0064]: “The saturation vapor pressure diagram is the minimum pressure for gas to maintain a liquid state”) in the fuel pipe in one trip after a main switch of the fuel supply system is turned on and until the main switch is turned off and data indicating a state when the minimum fuel pressure was recorded as diagnosis data ([0026]: “the variable low-pressure fuel pump control method can provide the effect of improving fuel efficiency and securing fuel supply stability by controlling the amount of fuel consumption to be minimized by applying the amount of fuel consumption as a control variable”), and 
wherein the execution device (ECU 110) determines a failure spot associated with a decrease in fuel pressure in the fuel pipe using the diagnosis data and diagnoses an abnormality of the fuel supply system ([0041]: “The fuel pump ECU 120 operates the pump according to the fuel consumption, controls fuel pressure feedback, receives the measured pressure (absolute pressure) of the pressure sensor 140, converts the measured pressure to relative pressure, performs real-time fault diagnosis, and transmits the result. and the fuel pump ECU 120 transmits the current fuel pressure (relative pressure)/failure diagnosis to the ECU 110”; [0068]: “Actual Fuel Real Pressure, which is obtained by measuring the actual fuel pressure, is the atmospheric pressure (absolute pressure) reference fuel measurement pressure, also called the actual pressure, and the fuel pump controller 120 converts the actual fuel measurement pressure to the relative pressure standard. It is transmitted to the ECU 110 and a failure diagnosis is performed”).
Kim ([0040-0041]) further discloses that the ECU 110 provides a target fuel pressure (based on a fuel temperature model), fuel consumption and battery voltage, manages a fault code and operates a warning light, and the ECU 110 sets a target fuel pressure (relative pressure). It is transmitted to the fuel pump ECU (120). The fuel pump ECU 120 operates the pump according to the fuel consumption, controls fuel pressure feedback, receives the measured pressure (absolute pressure) of the pressure sensor 140, converts the measured pressure to relative pressure, performs real-time fault diagnosis, and transmits the result. and the fuel pump ECU 120 transmits the current fuel pressure (relative pressure)/failure diagnosis to the ECU 110.

With regard to claim 2, KIM disclose the abnormality diagnosis system according to claim 1, and further on KIM also discloses:
wherein the diagnosis data includes an elapsed time from starting of the fuel pump as the data indicating the state when the minimum fuel pressure was recorded (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 3, KIM disclose the abnormality diagnosis system according to claim 2, and further on KIM also discloses:
wherein the execution device determines deterioration of an impeller of the fuel pump and an operation failure of a check valve, which is provided in the fuel pipe and which is opened by a flow of fuel discharged from the fuel pump and is closed when the fuel pump stops and Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 4, KIM disclose the abnormality diagnosis system according to claim 2, and further on KIM also discloses:
wherein the execution device determines a cause of an abnormality associated with the decrease in fuel pressure in the fuel pipe using collection data which is acquired by counting an occurrence frequency of the minimum fuel pressure for each combination of areas into which various types of data included in the diagnosis data are classified based on magnitudes of values of the data, and diagnoses an abnormality of the fuel supply system (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 5, KIM disclose the abnormality diagnosis system according to claim 4, and further on KIM also discloses:
wherein the diagnosis data includes a fuel temperature as the data indicating the state when the minimum fuel pressure was recorded (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 6, KIM disclose the abnormality diagnosis system according to claim 5, and further on KIM also discloses:
wherein the execution device determines deterioration of an impeller of the fuel pump, an operation failure of a check valve, which is provided in the fuel pipe and which is opened by a flow of fuel discharged from the fuel pump and is closed when the fuel pump stops and Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 7, KIM disclose the abnormality diagnosis system according to claim 6, and further on KIM also discloses:
wherein the storage device stores a trained model which is trained by machine learning using training data in which information indicating whether an abnormality associated with the decrease in fuel pressure in the fuel pipe has occurred and a type of a cause of the abnormality is given as a correction answer label to the collection data, and wherein the execution device determines a cause of an abnormality associated with the decrease in fuel pressure in the fuel pipe using the trained model with the collection data as an input and diagnoses an abnormality of the fuel supply system (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 8, KIM disclose the abnormality diagnosis system according to claim 7, and further on KIM also discloses:
wherein the trained model is a decision tree (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 9, KIM disclose the abnormality diagnosis system according to claim 7, and further on KIM also discloses:
wherein the storage device includes 
a first storage device that is mounted in a vehicle and stores the diagnosis data and 
a second storage device that is mounted outside the vehicle (Kim [0046]: “The CAN communication is a standard communication standard designed to allow microcontrollers or devices to communicate with each other without a host computer in a vehicle.”) and stores the trained model, and 
wherein the execution device is mounted outside the vehicle along with the second storage device, receives the diagnosis data stored in the first storage device from the vehicle, prepares the collection data, determines a cause of an abnormality associated with the decrease in fuel pressure in the fuel pipe using the trained model stored in the second storage device with the prepared collection data as an input, and diagnoses an abnormality of the fuel supply system (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 10, KIM disclose the abnormality diagnosis system according to claim 9, and further on KIM also discloses:
a data transmitting device that is a constituent of the abnormality diagnosis system according to claim 9,
the data transmitting device being mounted in a vehicle, the data transmitting device comprising: 
the first storage device; and 
a transmitter that transmits the diagnosis data (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

With regard to claim 11, KIM disclose the abnormality diagnosis system according to claim 9, and further on KIM
the abnormality diagnosis device being mounted outside the vehicle (Kim [0046]: “The CAN communication is a standard communication standard designed to allow microcontrollers or devices to communicate with each other without a host computer in a vehicle.”), the abnormality diagnosis device comprising: the execution device; the second storage device; and a receiver that receives the diagnosis data (Kim [0026], [0040-0041, 0046-0047], [0061, 0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747